FILE COPY




                            COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH



                                    ------------

                                    ORDER

                                    ------------

      The following appeals were originally submitted to the court without oral

argument. On its own motion, the court orders these causes to be removed from

their present submission dates and panels. The Clerk of this court will reset

these causes for submission without oral argument on August 1, 2014, before the

following panels:

2-12-549-CR         Perez                     Chief Justice Livingston and Justices
                    v.                        McCoy and Meier
                    State

2-13-036-CV         Walters                   Chief Justice Livingston and Justices
                    v.                        Walker and McCoy
                    MTC

2-13-071-CR         Hopkins                   Justices McCoy, Meier, and Gabriel
                    v.
                    State

2-13-133-CV         Jones                     Justices Dauphinot, McCoy, and
                    v.                        Meier
                    Jones
                                                                    FILE COPY




        These panels are subject to change by the court. See Tex. R. App. P.

39.8.

        DATED July 10, 2014.

                                               PER CURIAM




                                      2